             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20 CV 341 MR WCM

GREGORY R. BANTIN,
JULIE L. BANTIN                       )
                                      )
              Plaintiffs,             )
v.                                    )                      ORDER
                                      )
AIR & LIQUID SYSTEMS CORPORATION,     )
ARMSTRONG INTERNATIONAL, INC.,        )
AURORA PUMP COMPANY,                  )
CARRIER CORPORATION, CRANE CO.,       )
FMC CORPORATION, HOPEMAN              )
BROTHERS, INC., IMO INDUSTRIES, INC., )
MCNALLY INDUSTRIES, LLC,              )
METALCLAD INSULATION LLC,             )
METROPOLITAN LIFE INSURANCE           )
COMPANY, VELAN VALVE CORP.,           )
WARREN PUMPS, LLC, WEIR VALVES &      )
CONTROLS USA, INC., THE WILLIAM       )
POWELL COMPANY                        )
                                      )
              Defendants.             )
                                      )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 61) filed by Kimberly Sullivan. The Motion indicates

that Ms. Sullivan, a member in good standing of the Bar of this Court, is local

counsel for Aurora Pump Company and that she seeks the admission of Yancey

A. McLeod III, who the Motion represents as being a member in good standing

of the Bar of the State of South Carolina. It further appears that the requisite

admission fee has been paid.



     Case 1:20-cv-00341-MR-WCM Document 63 Filed 02/12/21 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 61) and ADMITS

Yancey A. McLeod III to practice pro hac vice before the Court in this matter

while associated with local counsel.


                                Signed: February 12, 2021




                                         2

     Case 1:20-cv-00341-MR-WCM Document 63 Filed 02/12/21 Page 2 of 2
